Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Schaupmann et al. disclose an antenna arrangement for an aircraft for fastening to an outer side of an exterior skin of the aircraft, the antenna arrangement comprises a body configured from one or more non-metallic materials, however, Schaupmann fails to teach a two plate-shaped side wall sections and a connecting section which connects them which are arranged such that the body is U-shaped or H-shaped if viewed from a predefined direction, one or more antennas in a form of a printed circuit board and of which each is fastened to the body, the antenna arrangement can be fastened directly to the outer side of the exterior skin of the aircraft at two first edges of the side wall sections which form two free ends of the U-shape or H-shape on a first side of the connecting section or, in case of the U-shape, on the connecting section and/or regions of the side wall sections, which regions adjoin the connecting section directly, such that the predefined direction is parallel to a flow direction during flight of the aircraft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845